DETAILED ACTION
This communication is responsive to Application No. #17/303394 filed on May 27, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Abstract does not follow the requirements of MPEP 608.01(b) which requires a concise description of the invention as to the nature of the technical disclosure, and may not include other parts of the application of other material, and not exceed 150 words or 15 lines in length.  What is presented is a summary of claim 1 identified as ¶ [0008] that does not enable the reader to determine quickly from a cursory inspection the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 17, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et.al. (US Patent Application Publication, 20200059328, hereinafter, “Li”; also in Applicant’s IDS).
Regarding claim 1, Li teaches:
A user equipment (UE) for wireless communication (Li: in FIG. 2, the UE 114 includes an antenna 205, a radio frequency (RF) transceiver 210.  Fig. 2 and ¶ [0061]), comprising: 
a memory (Li: a memory 260.  Fig. 2 and ¶ [0061]); and
one or more processors, coupled to the memory (Li: a main processor 240, ... and a memory 260.  Fig. 2 and ¶ [0061]), configured to: 
receive, from a base station, a first physical uplink control channel (PUCCH) resource indicator (Li: transmitting, by the base station to a User Equipment (UE), the first EPDCCH repetition and the second EPDCCH repetition ... a first repetition for a transmission of an enhanced physical downlink control channel (EPDCCH) conveying a downlink control information (DCI) format in a first sub-frame (SF), a first set of frequency resources, and a first set of enhanced control channel elements (ECCEs) and a second repetition in a second SF, a second set of frequency resources, and a second set of ECCEs [i.e., resource indicator].  ¶ [0006]), which indicates a first PUCCH resource for a first instance of a repeated PUCCH message (Li: a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource [i.e., first PUCCH resource/instance] in a first sub-frame (SF).  ¶ [0007]), and a second PUCCH resource indicator, which indicates a second PUCCH resource for a second instance of the repeated PUCCH message (Li: a second repetition of the PUCCH transmission in a second PUCCH resource [i.e., second PUCCH resource/instance] in a second SF.  ¶ [0007]); 
determine a first slot for the first instance (Li: mapping, by a User Equipment (UE), a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource in a first sub-frame (SF) [i.e., first slot(s)].  ¶ [0007]) and a second slot for the second instance (Li: a second repetition of the PUCCH transmission in a second PUCCH resource in a second SF [i.e., second slot(s)].  ¶ [0007]); and
transmit the first instance in the first PUCCH resource in the first slot and the second instance in the second PUCCH resource in the second slot (Li: transmitting, by the UE to the base station, the first repetition of the PUCCH transmission and the second repetition of the PUCCH transmission.  ¶ [0007]).

Regarding claim 9, Li teaches:
A base station for wireless communication (Li: in FIG. 3, the eNB 102 includes multiple antennas 305a-305n, multiple RF transceivers 310a-310n.  Fig. 3 and ¶ [0071]), comprising: 
a memory (Li: a memory 330.  Fig. 3 and ¶ [0071]); and
one or more processors, coupled to the memory (Li: a controller/processor 325, a memory 330.  Fig. 3 and ¶ [0071]), configured to: 
determine, for a repeated physical uplink control channel (PUCCH) message from a user equipment (UE) (Li: mapping, by a User Equipment (UE), a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource in a first sub-frame (SF) and a second repetition of the PUCCH transmission in a second PUCCH resource in a second SF.  ¶ [0007]), a first PUCCH resource for a first instance of the repeated PUCCH message Li: a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource [i.e., first PUCCH resource/instance] in a first sub-frame (SF).  ¶ [0007]) and a second PUCCH resource for a second instance of the repeated PUCCH message (Li: a second repetition of the PUCCH transmission in a second PUCCH resource [i.e., second PUCCH resource/instance] in a second SF.  ¶ [0007]); and
transmit, to the UE, a first PUCCH resource indicator that indicates the first PUCCH resource for the first instance and a second PUCCH resource indicator that indicates the second PUCCH resource for the second instance (Li: transmitting, by the base station to a User Equipment (UE), the first EPDCCH repetition and the second EPDCCH repetition ... a first repetition for a transmission of an enhanced physical downlink control channel (EPDCCH) conveying a downlink control information (DCI) format in a first sub-frame (SF), a first set of frequency resources, and a first set of enhanced control channel elements (ECCEs) and a second repetition in a second SF, a second set of frequency resources, and a second set of ECCEs [i.e., resource indicator].  ¶ [0006])]).

Regarding claim 17, Li teaches:
A method of wireless communication performed by a user equipment (UE) (Li: in FIG. 2, the UE 114 includes an antenna 205, a radio frequency (RF) transceiver 210.  Fig. 2 and ¶ [0061]), comprising: 
receiving, from a base station, a first physical uplink control channel (PUCCH) resource indicator (Li: transmitting, by the base station to a User Equipment (UE), the first EPDCCH repetition and the second EPDCCH repetition ... a first repetition for a transmission of an enhanced physical downlink control channel (EPDCCH) conveying a downlink control information (DCI) format in a first sub-frame (SF), a first set of frequency resources, and a first set of enhanced control channel elements (ECCEs) and a second repetition in a second SF, a second set of frequency resources, and a second set of ECCEs [i.e., resource indicator].  ¶ [0006]), which indicates a first PUCCH resource for a first instance of a repeated PUCCH message (Li: a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource [i.e., first PUCCH resource/instance] in a first sub-frame (SF).  ¶ [0007]), and a second PUCCH resource indicator, which indicates a second PUCCH resource for a second instance of the repeated PUCCH message (Li: a second repetition of the PUCCH transmission in a second PUCCH resource [i.e., second PUCCH resource/instance] in a second SF.  ¶ [0007]);
determining a first slot for the first instance (Li: mapping, by a User Equipment (UE), a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource in a first sub-frame (SF) [i.e., first slot(s)].  ¶ [0007]) and a second slot for the second instance (Li: a second repetition of the PUCCH transmission in a second PUCCH resource in a second SF [i.e., second slot(s)].  ¶ [0007]); and
transmitting the first instance in the first PUCCH resource in the first slot and the second instance in the second PUCCH resource in the second slot (Li: transmitting, by the UE to the base station, the first repetition of the PUCCH transmission and the second repetition of the PUCCH transmission.  ¶ [0007]).

Regarding claim 25, Li teaches:
A method of wireless communication performed by a base station (Li: in FIG. 3, the eNB 102 includes multiple antennas 305a-305n, multiple RF transceivers 310a-310n.  Fig. 3 and ¶ [0071]), comprising: 
determining, for a repeated physical uplink control channel (PUCCH) message from a user equipment (UE) (Li: mapping, by a User Equipment (UE), a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource in a first sub-frame (SF) and a second repetition of the PUCCH transmission in a second PUCCH resource in a second SF.  ¶ [0007]), a first PUCCH resource for a first instance of the repeated PUCCH message Li: a first repetition of a physical uplink control channel (PUCCH) transmission in a first PUCCH resource [i.e., first PUCCH resource/instance] in a first sub-frame (SF).  ¶ [0007]) and a second PUCCH resource for a second instance of the repeated PUCCH message (Li: a second repetition of the PUCCH transmission in a second PUCCH resource [i.e., second PUCCH resource/instance] in a second SF.  ¶ [0007]); and
transmitting, to the UE, a first PUCCH resource indicator that indicates the first PUCCH resource for the first instance and a second PUCCH resource indicator that indicates the second PUCCH resource for the second instance (Li: transmitting, by the base station to a User Equipment (UE), the first EPDCCH repetition and the second EPDCCH repetition ... a first repetition for a transmission of an enhanced physical downlink control channel (EPDCCH) conveying a downlink control information (DCI) format in a first sub-frame (SF), a first set of frequency resources, and a first set of enhanced control channel elements (ECCEs) and a second repetition in a second SF, a second set of frequency resources, and a second set of ECCEs [i.e., resource indicator].  ¶ [0006])]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10-16, 18-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Choi et.al. (US Patent Application Publication, 20200214006, hereinafter, “Choi”).
Regarding claim 2, Li discloses on the features with respect to claim 1 as outlined above.
Li does not explicitly teach:
wherein the one or more processors, to determine the first slot for the first instance and the second slot for the second instance, are configured to: 
determine the first slot for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource and a first slot type of the first slot; and
determine the second slot for the second instance based at least in part on an RE configuration of the second PUCCH resource and a second slot type of the second slot. 
However, in the same field of endeavor, Choi teaches:
wherein the one or more processors, to determine the first slot for the first instance and the second slot for the second instance, are configured to: 
determine the first slot for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a first slot type of the first slot (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]); and
determine the second slot for the second instance based at least in part on an RE configuration of the second PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a second slot type of the second slot (Choi:. In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 3, Li-Choi discloses on the features with respect to claim 2 as outlined above.
Choi further teaches:
wherein at least one of the first slot type is one of a special slot type (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols].  Fig. 15A and ¶ [0266]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 2.  

Regarding claim 4, Li discloses on the features with respect to claim 1 as outlined above.
Li does not explicitly teach:
wherein a first resource element (RE) configuration of the second PUCCH resource is different than a second RE configuration of the first PUCCH resource. 
However, in the same field of endeavor, Choi teaches:
wherein a first resource element (RE) configuration of the second PUCCH resource (Choi: when the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation), the terminal transmits the first type PUCCH 1500 ... the terminal attempts to transmit the first type PUCCH 1500 in slots 0 and 2 [i.e., first and second PUCCH resource, respectively] ... In slot 1, symbol 0 to symbol 10 are DL symbols, and symbol 12 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols.  Fig. 15C and ¶ [0266, 0271, ]) is different than a second RE configuration of the first PUCCH resource (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 5, Li-Choi discloses on the features with respect to claim 4 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a same quantity of REs as the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are the same between slot 0 and slot 3].  Fig. 15A and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 4.  

Regarding claim 6, Li-Choi discloses on the features with respect to claim 4 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a different quantity of REs than the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 2, symbols 0 to 1 are DL symbols, and symbol 10 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 4.  

Regarding claim 7, Li discloses on the features with respect to claim 1 as outlined above.
Li does not explicitly teach:
wherein the second slot is adjacent to the first slot. 
However, in the same field of endeavor, Choi teaches:
wherein the second slot is adjacent to the first slot (Choi: he terminal attempts to transmit the first type PUCCH 1500 in slot 0 and slot 1 [slot 1 is adjacent to slot 0].  Fig. 15B and ¶ [0270]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 8, Li discloses on the features with respect to claim 1 as outlined above.
Li does not explicitly teach:
wherein the repeated PUCCH message includes a repetition of uplink control information. 
However, in the same field of endeavor, Choi teaches:
wherein the repeated PUCCH message includes a repetition of uplink control information (Choi: In one aspect, if at least one of the symbols to which the repetition PUCCH is allocated overlaps the flexible symbol configured by semi-static DL/UL allocation, the terminal may determine whether to transmit the repetition PUCCH according to the type (HARQ-ACK, RI, CSI, etc.) of the information (i.e., UCI) transmitted by the repetition PUCCH.  ¶ [0252]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 10, Li discloses on the features with respect to claim 9 as outlined above.
Li does not explicitly teach:
wherein the one or more processors, to determine the first PUCCH resource for the first instance and the second PUCCH resource for the second instance, are configured to determine the first PUCCH resource for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource and a first slot type of a first slot for the first instance, and determine the second PUCCH resource for the second instance based at least in part on an RE configuration of the second PUCCH resource and a second slot type of a second slot for the second instance. 
However, in the same field of endeavor, Choi teaches:
wherein the one or more processors, to determine the first PUCCH resource for the first instance and the second PUCCH resource for the second instance, are configured to determine the first PUCCH resource for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a first slot type of a first slot for the first instance (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]), and determine the second PUCCH resource for the second instance based at least in part on an RE configuration of the second PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a second slot type of a second slot for the second instance (Choi:. In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 11, Li-Choi discloses on the features with respect to claim 10 as outlined above.
Choi further teaches:
wherein at least one of the first slot type is one of a special slot type (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols].  Fig. 15A and ¶ [0266]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 10.  

Regarding claim 12, Li-Choi discloses on the features with respect to claim 10 as outlined above.
Choi further teaches:
wherein the second slot is adjacent to the first slot (Choi: he terminal attempts to transmit the first type PUCCH 1500 in slot 0 and slot 1 [slot 1 is adjacent to slot 0].  Fig. 15B and ¶ [0270]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 10.  

Regarding claim 13, Li discloses on the features with respect to claim 9 as outlined above.
Li does not explicitly teach:
wherein a first resource element (RE) configuration of the second PUCCH resource is different than a second RE configuration of the first PUCCH resource. 
However, in the same field of endeavor, Choi teaches:
wherein a first resource element (RE) configuration of the second PUCCH resource (Choi: when the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation), the terminal transmits the first type PUCCH 1500 ... the terminal attempts to transmit the first type PUCCH 1500 in slots 0 and 2 [i.e., first and second PUCCH resource, respectively] ... In slot 1, symbol 0 to symbol 10 are DL symbols, and symbol 12 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols.  Fig. 15C and ¶ [0266, 0271, ]) is different than a second RE configuration of the first PUCCH resource (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 14, Li-Choi discloses on the features with respect to claim 13 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a same quantity of REs as the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are the same between slot 0 and slot 3].  Fig. 15A and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 13.  

Regarding claim 15, Li-Choi discloses on the features with respect to claim 14 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a different quantity of REs than the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 2, symbols 0 to 1 are DL symbols, and symbol 10 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 13.  

Regarding claim 16, Li discloses on the features with respect to claim 9 as outlined above.
Li does not explicitly teach:
wherein the repeated PUCCH message includes a repetition of uplink control information. 
However, in the same field of endeavor, Choi teaches:
wherein the repeated PUCCH message includes a repetition of uplink control information (Choi: In one aspect, if at least one of the symbols to which the repetition PUCCH is allocated overlaps the flexible symbol configured by semi-static DL/UL allocation, the terminal may determine whether to transmit the repetition PUCCH according to the type (HARQ-ACK, RI, CSI, etc.) of the information (i.e., UCI) transmitted by the repetition PUCCH.  ¶ [0252]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 18, Li discloses on the features with respect to claim 17 as outlined above.
Li does not explicitly teach:
wherein determining the first slot for the first instance and the second slot for the second instance includes: 
determining the first slot for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource and a first slot type of the first slot; and
determining the second slot for the second instance based at least in part on an RE configuration of the second PUCCH resource and a second slot type of the second slot. 
However, in the same field of endeavor, Choi teaches:
wherein determining the first slot for the first instance and the second slot for the second instance includes: 
determining the first slot for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource and a first slot type of the first slot (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]); and
determining the second slot for the second instance based at least in part on an RE configuration of the second PUCCH resource and a second slot type of the second slot (Choi:. In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 19, Li-Choi discloses on the features with respect to claim 18 as outlined above.
Choi further teaches:
wherein at least one of the first slot type is one of a special slot type (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols].  Fig. 15A and ¶ [0266]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 18.  

Regarding claim 20, Li discloses on the features with respect to claim 17 as outlined above.
Li does not explicitly teach:
wherein a first resource element (RE) configuration of the second PUCCH resource is different than a second RE configuration of the first PUCCH resource. 
However, in the same field of endeavor, Choi teaches:
wherein a first resource element (RE) configuration of the second PUCCH resource (Choi: when the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation), the terminal transmits the first type PUCCH 1500 ... the terminal attempts to transmit the first type PUCCH 1500 in slots 0 and 2 [i.e., first and second PUCCH resource, respectively] ... In slot 1, symbol 0 to symbol 10 are DL symbols, and symbol 12 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols.  Fig. 15C and ¶ [0266, 0271, ]) is different than a second RE configuration of the first PUCCH resource (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 21, Li-Choi discloses on the features with respect to claim 20 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a same quantity of REs as the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are the same between slot 0 and slot 3].  Fig. 15A and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 20.  

Regarding claim 22, Li-Choi discloses on the features with respect to claim 20 as outlined above.
Choi further teaches:
wherein the first RE configuration includes a different quantity of REs than the second RE configuration (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... In slot 2, symbols 0 to 1 are DL symbols, and symbol 10 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 20.  

Regarding claim 23, Li discloses on the features with respect to claim 17 as outlined above.
Li does not explicitly teach:
wherein the second slot is adjacent to the first slot. 
However, in the same field of endeavor, Choi teaches:
wherein the second slot is adjacent to the first slot (Choi: he terminal attempts to transmit the first type PUCCH 1500 in slot 0 and slot 1 [slot 1 is adjacent to slot 0].  Fig. 15B and ¶ [0270]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 24, Li discloses on the features with respect to claim 17 as outlined above.
Li does not explicitly teach:
wherein the repeated PUCCH message includes a repetition of uplink control information. 
However, in the same field of endeavor, Choi teaches:
wherein the repeated PUCCH message includes a repetition of uplink control information (Choi: In one aspect, if at least one of the symbols to which the repetition PUCCH is allocated overlaps the flexible symbol configured by semi-static DL/UL allocation, the terminal may determine whether to transmit the repetition PUCCH according to the type (HARQ-ACK, RI, CSI, etc.) of the information (i.e., UCI) transmitted by the repetition PUCCH.  ¶ [0252])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 26, Li discloses on the features with respect to claim 25 as outlined above.
Li does not explicitly teach:
wherein determining the first PUCCH resource for the first instance and the second PUCCH resource for the second instance includes determining the first PUCCH resource for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource and a first slot type of a first slot for the first instance, and determining the second PUCCH resource for the second instance based at least in part on an RE configuration of the second PUCCH resource and a second slot type of a second slot for the second instance. 
However, in the same field of endeavor, Choi teaches:
wherein determining the first PUCCH resource for the first instance and the second PUCCH resource for the second instance includes determining the first PUCCH resource for the first instance based at least in part on a resource element (RE) configuration of the first PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a first slot type of a first slot for the first instance (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]), and determining the second PUCCH resource for the second instance based at least in part on an RE configuration of the second PUCCH resource (Choi: the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation).  Fig. 15A and ¶ [0266]) and a second slot type of a second slot for the second instance (Choi:. In slot 3, symbol 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols. The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols; and per ¶ [0088]: For reference, a resource configured with one OFDM symbol and one subcarrier may be referred to as a resource element (RE) or a tone].  Fig. 15A and ¶ [0266]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 27, Li-Choi discloses on the features with respect to claim 26 as outlined above.
Choi further teaches:
wherein at least one of the first slot type is one of a special slot type (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., slot is a special slot type with DL/UL and flexible symbols].  Fig. 15A and ¶ [0266]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 26.  

Regarding claim 28, Li-Choi discloses on the features with respect to claim 26 as outlined above.
Choi further teaches:
wherein the second slot is adjacent to the first slot (Choi: he terminal attempts to transmit the first type PUCCH 1500 in slot 0 and slot 1 [slot 1 is adjacent to slot 0].  Fig. 15B and ¶ [0270]).
The rationale and motivation for adding this teaching of Choi is the same as the rationale and motivation for Claim 26.  

Regarding claim 29, Li discloses on the features with respect to claim 25 as outlined above.
Li does not explicitly teach:
wherein a first resource element (RE) configuration of the second PUCCH resource is different than a second RE configuration of the first PUCCH resource. 
However, in the same field of endeavor, Choi teaches:
wherein a first resource element (RE) configuration of the second PUCCH resource (Choi: when the terminal is configured to transmit the first type PUCCH 1500 repeatedly over two slots (slot configuration according to semi-static DL/UL allocation), the terminal transmits the first type PUCCH 1500 ... the terminal attempts to transmit the first type PUCCH 1500 in slots 0 and 2 [i.e., first and second PUCCH resource, respectively] ... In slot 1, symbol 0 to symbol 10 are DL symbols, and symbol 12 to symbol 13 are UL symbols ... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols.  Fig. 15C and ¶ [0266, 0271, ]) is different than a second RE configuration of the first PUCCH resource (Choi: symbol 0 in the slot 0 is a DL symbol, and symbol 7 to symbol 13 are UL symbols... The remaining symbols except for the UL symbol and the DL symbol are flexible symbols [i.e., the number of uplink/flexible symbols are different between slot 0 and slot 2].  Fig. 15C and ¶ [0267]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Regarding claim 30, Li discloses on the features with respect to claim 25 as outlined above.
Li does not explicitly teach:
wherein the repeated PUCCH message includes a repetition of uplink control information. 
However, in the same field of endeavor, Choi teaches:
wherein the repeated PUCCH message includes a repetition of uplink control information (Choi: In one aspect, if at least one of the symbols to which the repetition PUCCH is allocated overlaps the flexible symbol configured by semi-static DL/UL allocation, the terminal may determine whether to transmit the repetition PUCCH according to the type (HARQ-ACK, RI, CSI, etc.) of the information (i.e., UCI) transmitted by the repetition PUCCH.  ¶ [0252]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li to include the features as taught by Choi above in order to prevent the PUCCH transmission drop. (Choi, ¶ [0062]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416